FILED
                                                                               03/31/2022
                                                                               03/30/2022
                                                                           Bowen Greenwood
                                                                           CLERK OF THE SUPREME COURT

     IN THE SUPREME COURT OF THE STATE OF MONTANA                               STATE OF MONTANA
                                                                                 Case Number: DA 21-0454
                                                                           Case Number DA 21-0454



                             No. DA 21-0454

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

NEIL LYNN NUNES,

           Defendant and Appellant.


                                ORDER

     Upon consideration of Appellant's motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Kelsey McAlpine

is granted an extension of time to and including May 16, 2022, within

which to prepare, file, and serve the transcripts requested on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.

           a-St-)\-




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                    March 30 2022